                         Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 1 of 33




                                        UNtTED StA1ESD1STRICT Cou1f!J;~,~lEHlc~t6~~rlt\LS
                                                                     fo1; the,                                             'Zflt,1 :f,~B :4:4- fif 3t :02
                                                        Middle Distrk.LofFloricla                                         '     ,.

                  tJnitea:·states of\kmel'ica
                                  V.                                   )
                                                                       )          · - ··
                                                                                  CaseNo.                                       w-·-~·;vl_.·
                                                                                                       -3·•.·2;1· -:_c1·,-_-·1·.1-_-;..                 \ ,T
                                                                                                                                               A4't~ --~.:
                                                                       )
                                                                       )
                                                                       )
                       DJJferldailt · -                                )


                                                        A n:n·n·sT ·W''A nu. A l\:T'l"
                                                        ft.J.~     :. ·... , , ~ ~ ~ { . 1 : ·


·To:;    Arfyia:u:thodzed law,enfotcero_ent,Qffi!:'.¢1'.
YOU~CQMNIANDED to arrest and.briitg:he'f6i'e;a Unfreftstates i:ria$1stta,t({jud~trwithou,t un11-e9e~:;aJ:y qelay
(n_ai1!~ oJ:p~iJon to bfniffife'il); fltFF.·Mf:Ax..~;silEQME;}S,t~i,t                                       ,


                                                              tJ Igfqrntat:iQJJ      piSu:persed.ing'Jnformati0n · DComP,faint
D:Pro.b.atioIJ. V}o1aJ11:111.:Ps~titf.•i\   ·ttSupg:iyi$~4'.R\~le<1~e·Y,iol~ti011 Petition           •   Vi0lation-Ndtice ndrd'er o( ilie Court
'This offe1ise fs brietiy:d'escdoecf as follows::
Conspjfa¢y to:. Us:~ Fadlity 9f{:'.cm11n_ern~ for· lJpla_wful AcJiyi_ty-, Gonspirac;:y to .Interfere· with Commerce qy- Ext0rtion,
Interference with Commerce;'by Extofriion,, 0onstfrracytp CommitfederalProgi:am:Bi:it,_~cy;l'~der.alPtogra,m ~rib en;; W'ue
l;nnr,cIJ ;Fil~Jg,a,FalseTax·Retuin, in :Violat'ionof.!18-u:s:C. §:3::71, 18 U.S.C. §; l95I(a), 18>0$'.Ci§§ l9Jl(a) and: 2, 18.U:S,C.
§_§ 666(~J<l)(B.J:ai:icl }, l8. U.$,c. §ta4J, 46'tJ,$J:. § 7½0'6(H.                         . -..      .. . -           .


                                                                                                 · ·.· -Iss1/[1ig:,'0JJ,c.Jr'ss1gimtrire _: :-
                                                                                                         ~--
                                                                                                         .__
                                                                                                               :-
                                                                                                                    "., ;-..,          .       -~:~


                                                                             ELiiABETI-I!WAltREN ,-tlefk, U11itcd Sfates'12isu:icLC011rt




_Datei - - ~ - ~ - -
                                                                                                    A1restii-1Jf oJJicer's sisnature


                                                                                                         .Pri111ednai1ie·cili'cttitfe
      Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 2 of 33                     I
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 1 of 33 PagelD 1              I
                                                                                        I


                                                                  FILED IN OPEN COURT
                                                                   c-1,. ,2.,'f. M
                                                                    '
                                                                                      :ii
                                                                                        '
                                                                   CLERK, U. S. DISTRICT COURT
                     UNITED STATES DISTRICT COURT
                                                                   MIDDLE DISTRICT OF FLORIDA
                      MIDDLE DISTRICT OF FLORIDA                     JACKSONVILLE, FLORIDA
                        JACKSONVILLE DMSION


  UNITED STATES OF AMERICA

  v.                                      CASE NO. 3:21-~- l(Q-J"\rv\\-\ -:fBT
                                                   18 u.s.c. § 371
                                                   18 u.s.c. § 1951 ·
  JEFFREY ALAN SIEGMEISTER                         18 u.s.c. § 1952
  MARION MICHAEL O'STEEN                           31 u.s.c. § 5331
                                                   18 u.s.c. § 666
                                                   18 u.s.c. § 1343
                                                   26 u.~.c. § 1206



                                 INDICTMENT

        The Grand Jury charges:

                               COUNT ONE
       (Conspiracy to Use Facility of Commerce for Unlawful Activity) ·

                                A.    Introduction

        At ill times material to this Indictment:

        1.     JEFFREY ALAN SIEGMEISTER ("SIEGMEISTER") was a

  resident of the Middle District of Florida who practiced law in the Middle ,

  District of Florida and elsewhere and was a licensed member of the Florida Bar.

  From on or about January 16, 2013, through on or about December 19, 2019,

  SIEGMEISTER served as the elected State Attorney for the Third Judicial

  Circuit of Florida ("the State Attorney"). In his position as the State Attorney,
       Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 3 of 33
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 · Page 2 of 33 PagelD 2 :
                                                                                        I




                                                                                        I
                                                                                      . '




  SIEGMEISTER had the authority to perform official acts, that is, to bring,

 reduce, and dis~ss criminal charges, fpr the State Attorney's Office for the

 Third Judicial Circuit of Florida ("the State Attorney's Office"). Prior to

 becoming the State Attorney, SIEGMEISTER was a private attorney in private

  practice in Lake City, Florida.

        2.     MARION MICHAEL O'STEEN ("O'STEEN") practiced law in

  the Middle. District of Florida and elsewhere and was a licensed member of the

  Florida Bar. O'STEEN maintained a law office in Dixie County, Florida.

        3.     The State Attorney's Office was an agency of the__ State of Florida,

  covering counties in the Middle District of Florida, and elsewhere, including

  Columbia, Dixie, Hamilton, Lafayette, Madison, Suwannee, and Taylor

  Counties. The State Attorney's Office received annual henefits in excess of

  $10,000 under a Federal program involving a grant, contra~, subsidy, loan, and

  other form of Federal assistance.

        4.     From at least as early as on or about June 12, 2017, and continuing

  through at least on or about April 16, 2018, O'STEEN represented an

  individual, "Client A," with. respect to a criminal.case in which Client A was

  charged with attempted first degree murder, arson, possession of a firebomb,

  and violation of domestic violence injunction, in the Circuit Court of the Third

  Judicial Circuit, in and for Columbia County, Florida, in the Middle District of

                                         2
      Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 4 of 33
Case 3:21-cr-00016.;MMH-JBT Document 1 Filed 02/24/21 Page 3 of 33 PagelD 3




 Florida.

        5.    From at least as early as on or about February 26, 2018, and

 continuing through at least on or about September 12, 2018, O'STEEN

 represented an individual, "Client·B," with respect to a criminal case in which

 Client B was charged with keeping a gambling house, in the Circuit Court of

 the Third Judicial Circuit, in and for Columbia County, Florida, in the Middle

 District of Florida.

        6.     From at least as early as on or about January 23, 2019, and

 continuing tlµ'ough at least on or about July 15, 2019, O'STEEN represented

 an individual, "Client C," with respect to a criminal case in which Client C was

 charged with battery and trespass after warning, in the Circuit Court of the

 Third Judicial Circuit, in and for Dixie County, Florida.

                                 B.   The Conspiracy

        7.     From an unknown date but at least in or around November 2017,

  and continuing through on or about May 16, 2019, in the Middle District of

 Florida and elsewhere, the defendants,

                        JEFFREY ALAN SIEGMEISTER
                                              I

                                        and
                        MARION :MICHAEL
                             .       '
                                        O'STEEN,

  did knowingly and willfully combine, conspire, confederate, and agree with one

  another and others, both known and unknown to the Grand Jury, to use a

                                          3
      Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 5 of 33
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 4 of 33 PagelD 4




 facility in interstate and foreign commerce, namely a telephone and wire, to

 promote, manage, establish, carry on, and facilitate
                                              r
                                                      the promotion,

 management, establishment, and carrying on of an unlawful activity, that is,

 bribery, in violation of Florida Statute§ 838.015; and extortion, in violation of

 Florida Statute § 836.05, and to perform and attempt to perform an act to

  promote, manage, establish and carry on, and to facilitate the promotion,

  management, establishment and carrying on of the above unlawful activity, in         ,

  violation of 18 U.S.C. § 1952(a)(3).

                     C.      Manner and Means of_the Conspiracy

        8.     The manner and means by which the conspirators carried out the

  conspiracy included, among other things:

              , a.        It was part of the conspiracy that O'STEEN would and did

  request official acts from SIEGMEISTER in his official capacity as the State

  Attorney, to include favorable disposition of charges filed against criminal

  defendants O'STEEN represented.

               b.         It was further part of the conspiracy that SIEGMEISTER

  would and did use his position as the State Attorney to solicit, accept, and agree

  to accept, bribes in return for   the favorable disposition of criminal cases
                c.        It was further part of the conspiracy that SIEGMEISTER

  would and did request and solicit O'STEEN to purchase a bull from

                                             4
      Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 6 of 33
Case 3:21-cr-00016-MMH-JBT Doc1,1ment 1 Filed 02/24/21 Page 5 of 33 PagelD 5




 SIEGMEISTER's        herd    of Florida Braford bulls · in exchange for

 SIEGMEISTER's favorable disposition of criminal charges against O'STEEN's

 clients upon Q'STEEN's request.

               d.     It was further part of the conspiracy that SIEGMEISTER

 would and did solicit campaign contributions from O'STEEN and others in

 exchange for the specific official action of favorable disposition of charges filed

 against O'STEEN's clients.

               e.    It was further part of the conspiracy that SIEGMEISTER

 would and did. agree with O'STEEN to delay resolving cases in order to enable

  O'STEEN to obtain additional "fees" from at least one ofO'STEEN's clients.

               f.    It was a further part of the conspiracy that the conspirators

 would and did perform acts and make statements to hide and conceal, and cause

  to be hidden and concealed, the purposes of the conspiracy and the acts

  committed in furtherance thereof.

                                 D.     Overt Acts ,

        9.     In furtherance of the conspiracy, the defendants committed the

  following overt acts in the Middle District of Florida and elsewhere:

               a.    In or around June 2017, O'STEEN was retained to

  represent· Client A, who was charged by the State Attorney's Office with

  attempted first degree murder, arson, possession of a firebomb, and violation of

                                          5
      Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 7 of 33
                                                                                       I
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 6 of 33 PagelD 6             !




 domestic violence injunction.

               b.     On or about November 8, 2017, at approximately 2:51 p.m.,

  O'STEEN sent a text message to SIEGMEISTER in furtherance of his request

 for leniency for O'STEEN's client, Client A, claiming that the victim did not

  want to seek prison time for Client A.

               c.     On or about November 9, 2017, at approximately 10:48

  a.m., SIEGMEISTER replied with a text mess~ge to O'STEEN that said,

  "When Are you and [V.] and [S.] and [M.] and everybody else going to buy one

  of my registered bulls?"
                                                                                   I
                                                                                   \
               d.     On or about December 6, 2017, at approximately 10:48

  a.m., O'STEEN sent a text message to SIEGMEISTER with a photograph of

  an email from SIEGMEISTER's subordinate Assistant State Attorney to

  O'STEEN offering a five-year prison plea deal for O'STEEN's client, Client A.

               e.     On or about December 6, 2017, at approximately 11:09

  a.m., SIEGMEISTER replied with a text message to O'STEEN that read, "I'm

  driving but I'll deal with that I'm going to Lake City now."

               f.     On or about April 16, 2018, SIEGMEISTER and

  O'STEEN appeared in the Circuit Court of the Third Judicial Circuit, in and

  for Columbia County, Florida, for Client A's case. During that court

  appearance, Client A pleaded no contest to the charges of arson, possession of

                                           6
      Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 8 of 33
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 7 of 33 PagelD 7




 a firebomb, and violation of domestic violence injunction, for which

 SIEGMEISTER and O'STEEN negotiated a plea that included the state

 dismissing the attempted first degree murder charge and ·resulted in Client A

 being sentenced to serve 13 months in the Florida Department-of Corrections,

 followed by eight years of probation.

              g.     On or about April 16, 2018, at approximately 5:40 p.m.,

 SIEGMEISTER sent O'STEEN a text message with four photographs of

 SIEGMEISTER's bulls.

              h.     On or about February 26, 2018, O'STEEN was retained to

 represent Client B, who had been charged by the State Attorney's Office with

 keeping a gambling house, a felony offense.

               1.    On or about August 14, 2018, C.L., a legal assistant from

  O'STEEN's law firm, sent Client B an email at O'STEEN's direction that said,

  "Michael wanted me to follow up to advise he has set up a meeting with Jeff

  [SIEGMEISTER], the State's Attorney for this Friday. If you are wanting a        ,

  different result :about this issue to go the other way you & Michael discussed

  then he needs to know you are serious about what it takes to do so before he

  goes to that meeting."

               j.    On or about August 16, 2018, at approximately 12:29 p.m.,

  SIEGMEISTER sent a text message to O'STEEN that said, "We still on for

                                         7
      Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 9 of 33
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 8 of 33 PagelD 8




 tomorrow? If yes, meet me at the Brown lanterri at 11:30 or so. After lunch I'll

 drive you out to my farm and show you my bulls and cows. I'll take you back

 to your vehicle when we're done."

              k.     On or about August 16, 2018, O'STEEN asked Client B,

 during a recorded telephone call, if, with regard to his criminal case pending

 before the State Attorney's Office, Client B could "come. up with the entire

 $30,000 by next week." O'STEEN also asked Client B to meet with O'STEEN

 before O'STEEN met with SIEGMEISTER "so we can make, I want, I want

 ah look at you so we're very clear on what I'm gonna go propose."

              1.     On or about August 17, 2018, at approximately 11:35 a.m.,

  O'STEEN told Client B, during a recorded in-person meeting, "So you're

  saying, for example, if I gave you a number of $60,000, and I make yours go

  away completely, and you're out of here, handle that without any agreement,

  you're after a number? I don't know if it'll fly or not," and "So you're saying

  you can probably come up with more than 30 if I can make yours go away

  without an agreement, is that what you are telling me?"

               m.    On or about August 17, 2018, at approximately 1: 19 p.m.,

  SIEGMEISTER texted O'STEEN, "Meetme at Walmart."

               n.    On or about August 17, 2018, at approximately 3:02 p.m.,

  after meeting with SIEGMEISTER in Live Oak, Florida, O'STEEN told Client

                                         8
      Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 10 of 33
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 9 of 33 PagelD 9




 B during a recorded telephone conversation, "I can make everything go away

 all, your brothers,. the other two nollepros with you si~ an agreement, pay their

 cost of investigation, you leave, you will not have to report but one time, uh,

 ah, I need, I need $75,000 and everything goes away and you pay the money·.
                                                                                     !'
 Ah you· got to sign this agreement and agree to forfeit what they seized at the     ! '


 jail, they get to keep that. That's the deal. And we got to do this by Tuesday at

 5 o'clock to get this done."

                  o.   On or about August 21, 2018, at approximately 1:47 p.m.,

 O'STEEN sent SIEGMEISTER a text message that said, "Send me deferred

 pros agreement please."
                                                                                     i -
                  p.   On or about August 21, 2018, at approximately 1:50 p.m.,

  SIEGMEISTER sent O'STEEN a text message that said, "I haven't done it yet.

 You told me you were waiting on your client and Mr Green. I will do it if we

  have a deal. I'll call judge [J] and advise it's been sent to pti [pre-trial

  intervention] if we have an agreement. It will probably be tomorrow before I

  can send it."

                  q.   On or about August 21, 2018, at approximately 1:58 p.m.,
                                    ,_
  SIEGMEISTER sent O'STEEN a text message that said, "Does that mean you

  have your money?"

                  r.   On or about August 23, 2018, Client B delivered $30,000

                                         9
       Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 11 of 33                     I
                                                                                          I
Case 3:21-cr-00016-MMH-JBT Docw~ent 1 Filed 02/24/21 Page 10 of 33 PagelD lQ




  cash to O'STEEN at a car dealership in Columbia County, Florida.

                s.     On or about August 27, 2018, at approximately 10:22 a.m.,              I
  O'STEEN sent a text message to SIEGMEISTER that said, "When will I have

 . pti agreement on [Client B]? He is ready to leave for cali."

                t.     On or about September 4, 2018, Client B delivered another

  $30,000 cash to O'STEEN at O'STEEN's law office in Dixie County, Florida.

                u.     On or about September 4, 2018, at approximately 12:05

  p.m., SIEGMEISTER sent O'STEEN a text message that said, "You still on

  for next Wednesday? Should've charged you triple based on your windfall lol."

                v.     On or about September 4, 2018, at approximately 12:07

  p.m., SIEGMEISTER sent O'STEEN a text message that said, "Hey, my wife

  works for rep [h.] in the panhandle and has been tasked with raising 2500 for

  the local Republican Party so they can get matching funds. Want to help me

   raise it so I don't have to do some event. I was going to ask [V.] as well. I didn't

   think it was that much. Let me know. Call me."

                 w.     On or about September 4, 2018, at approximately 4: 17 p.m.,

   SIEGMEISTER sent a text message to O'STEEN that said, "So. You get what

   you want and make a mint and I'm persona non grada [sic]."

                 x.     On or about September 12, 2018, SIEGMEISTER sold

   O'STEEN and O'STEEN's father a bull for $4,000.

                                            10
       Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 12 of 33
                                                                            -          I
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21
                                            ,        Page 11 of 33 PagelD 1~
                                                                                       I
                                                                                       I
                                                                                       I
                                                                                       I

                                                                                       i




                y.     Approximately four days later, on or about September 16,

   2018, O'STEEN sold the same bull to a farmer for $3,500.

                z.     On or about September 18, 2018, at approximately 12:58

   p.m., SIEGMEISTER sent a text message to O'STEEN that said, "Did you

   mail that $? My wife is freaking out because Thursday is deadline. Our mail

   hasn't run today yet."

                aa.    In or around January 2019, O'STEEN was retained to

   represent Client C, who had been charged by the State Attorney's Office with

   battery and trespass after warning.

                bb.    On or about January 30, 2019, at approximately 5:24 p.m.,

   SIEGMEISTER sent a message to O'STEEN regarding Client C's criminal

   case, that said, in part, "Tell [H.] and [D.] [friends of Client C] hi. Tell them

   they're welcome for the PTI on the guy [Client C] who beat some old man on

   video. It's already been approved. They shouldn't have any complaints."

                cc.    Despite a subordinate Assistant State Attorney advising her

   boss, SIEGMEISTER, that the victims did not want Client C to get PTI [pre-

   trial intervention], on or about March 11, 2019, at approximately 5:38 p.m.,

   SIEGMEISTER texted O'STEEN, "The PTI is approved .."

                dd.    On or about March 11, 2019, at,approximately 5:39 p.m.,

   SIEGMEISTER texted O'STEEN, "FYI I'm raising money and getting

                                          11
       Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 13 of 33
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 12 of 33 PagelD 12
                                                                                    I
                                                                                    I
                                                                                    I




  petitions again. Call me or text me when is a good time to come down and catch
                        -
  up with you and the crew."

                ee.    On or about March 13, 2019, at approximately 2:33 p.m.;

  SIEGMEISTER sent a text message to O'STEEN that said, "Let me know if

  you're serious about my bull."

                ff.    On or about March 22, 2019, at approximately 2:44 p.m.,

  SIEGMEISTER sent a text message to O'STEEN that said, "By the way, that

  PTI is causing serious heartburn. That mans wife is yelling, screaming, calling

  the press, the AG etc. And no, I'm not revoking offer of PTI for [D.]'s sisters

  boyfriend [Client C]. Just FYI."

         All in violation of 18 U.S.C. § 371.



                                   COUNTTWO
               (Conspiracy to Interfere with Commerce by Extortion)

                                  A.        Introduction

         At all times material to this Indictment:

          1.     Paragraphs .J through 6 of Count One of this Indictment are

   realleged and reincorporated as if fully set forth herein.

                                       B.     Char~e

         2.      From an unknown date but at least as early as on or about August

   9, 2018, and continuing through on or about May 16, 2019, in the Middle
                                      12
                                                                                    I
       Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 14 of 33       I
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 13 of 33 PagelD 13




  District of Florida and elsewhere, defendants,

                         JEFFREY ALAN SIEGl\ffiISTER
                                             and
                         MARION MICHAEL O'STEEN,
                                                           , I



  did knowingly combine, conspire, confederate, and agree with each other and

  others, both known and unknown to the Grand Jury, to obstruct, delay, and

  affect in any way and degree commerce and the movement of articles and

  commodities~ commerc~ by extortion, as such terms are defined in 18 U.S.C.

  § 1951, that is, the defendants, acting in concert with one another, obtained

  property not due defendants from Client B, with Client B's consent, through the

  wrongful use of fear of economic harm and under color of official right.

         All in violation of 18 U.S.C. § 195l(a).
                                                                                    I



                                                                                    i   '

                                 COUNT THREE
                    (Interference with Commerce by Extortion)

                                  A.        Introduction

         At all times material to this Indictment:

          1.    Paragraphs 1 through 6 of Count One of· this Indictment are

   realleged and reincorporated as if fully set forth herein.

                                       B.     Charge

         2.     From an unknown date but at least as early as on or about August


                                              13
                                                                                            •
       Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 15 of 33
                                                                           I
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 14 of 33 PagelD 14
                                                                                      I
                                                                                      I

                                                                                      I




  9, 2018, and continuing through on or about May 16, 2019, in the Middle

  District of Florida and elsewhere, the defendants,

                          JEFFREY ALAN SIEGMEISTER
                                              and
                          MARION MICHAEL O'STEEN,

  aiding and abetting each other, did knowingly obstruct, delay, and affect, and

  attempt to obstruct, delay, and affect, in any way and degree, commerce and
                     '
  the movement of articles and commodities in commerce by extortion, as such

  terms are defined in 18 U.S.C. § 1951,-that is, the defendants, acting in concert   ,

  with one another, obtained property not due defendants, from Client B with

   Client B's consent, under· color of official right and through fear of economic

  harm.

          In violation of 18 U.S.C. §§ 1951(a) and 2.



                                     COUNT FOUR
                               (Failure to File Form 8300)

                                   A.        Introduction

          1.     Paragraphs 1 through 6 of Count One of this Indictment are

   realleged as if fully set forth herein.

                                        B. · Charge
                                                                       \
          2.     On or about August 23, 2018, in the Middle District of Florida,


                                               14
      Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 16 of 33                   II
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 15 of 33 PagelD 1~

                                                                                       I




  defendant,

                        MARION MICHAEL O'STEEN,

  who was engaged in a trade and business, that is M. Michael O'Steen, P.A.,

  and who in the course of such trade and business, received more than $10,000

  in currency in one transaction, did willfully fail to file a report, to wit: Form

  8300, with the Financial Crimes Enforcement Network, within fifteen days after

  the currency is received, as prescribed by the applicable regulations under: 31
                                                                               /



  U.S.C. § 533l(b).
                                                                                   I

        All in violation of 31 U.S.C. §§ 5331 and 5322, and 31 C.F.R.

  § 1010.330(a).



                                COUNT FIVE
                (Conspiracy to Commit Federal Program Bnl>ery)

                                 A.     Introduction

        At all times material to this Indictment:       JJ I-
                                                   f
         1.    Paragraphs 1 through 6 of Count Onethis· Indictment are realleged

  and incorporated as if fully set forth herein.

        2.     Ernest Maloney Page, IV; ("Page") was a criminal defense

  attorney until or about March 31, 2019, practicing law in the Middle District of

  Florida, and elsewhere, and a licensed member of The Florida Bar.

        3.      "Client D" was a resident of the Middle District of Florida who
                                       15
       Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 17 of 33
                                                                                     i
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 1.6 of 33 PagelD 1~




   managed a family-owned tractor dealership in the Middle District of Florida.

   Client D retained Page to represent him after Client D was arrested on two

   separate occasions and charged by the State Attorney's Office for Driving Under

   the Influence ("DUI") in Madison County, Florida.

                                B.     The Conspiracy

         4.     Beginning in or around July 2017, and continuing through on or

   about March 12, 2020, in the Middle District of Florida, and elsewhere,

   defendant,

                         JEFFREY ALAN SIEGMEISTER,

   did knowingly and willfully combine, conspire, confederate, .and agree with

   Page and others, both known and unknown to the Grand Jury, to commit

   certain offenses against the United States, that is bribery concerning programs

   receiving federal funds, in violation of 18 U.S.C. § 666(a)(l)(B).

                              C.     Manner and Means

         5.     The manner and means by which the conspirators sought to

   accomplish the purpose of the conspiracy included, among other things:

                a.     It was a part of the conspiracy that SIEGMEISTER would

   and did use his position as the State Attorney to solicit, accept, and agree to

   accept bi:ibes in return for the favorable disposition of criminal cases.

                b.     It was further part of the conspiracy that SIEGMEISTER

                                           16
       Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 18 of 33
                                                                                       I
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 17 of 33 PagelD 1"?




   and Page would and did discuss and agree that Page would provide and promise

   to provide a bribe from Client D in exchange for SIEGMEISTER reducing or

   dismissing the charges brought by the State Attorney's Office against Client D.

                c.     It was a further part of the conspiracy that Page would and

   did relay messages from SIEGMEISTER to Client D for the purpose of

   facilitating a bribe to SIEGMEISTER in exchange for favorable dispositions of

   Client D's cases.

                d.     It was further part of the conspiracy that Client D would

   and did provide and promise to provide a bribe tp SIEGMEISTER, in exchange

   for disposition of the charges brought by the State Attorney's Office against

   ClientD.

                e.     It was a further part of the conspiracy that the conspirators

   would and did perform acts and make statements to hide and conceal, and cause

   to be hidden and concealed, the object of the conspiracy and the acts committed

   in furtherance thereof.

                                  D.     Overt Acts

         6.     In furtherance of the conspiracy and to effect the objects thereof,

   the conspirators .committed and caused to be committed, within the Middle

   District of Florida and elsewhere, the following overt acts, among others:

                a.     In or around July 2017, Page told SIEGMEISTER to visit
                              r

                                          17
       Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 19 of 33
                                                                                          I
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 18 of 33 PagelD 18
                                                                                          I
                                                                                          I
                                                                                          '
                                                                                              - (




   Client D at Client D's family's tractor dealership becaus~ SIEGMEISTER

  wanted a new tractor.

                b.     In or around September 2017, SIEGMEISTER sent his wife

   to Client D's tractor dealership to obtain an estimate for the purchase of a tractor

   and accessories.

                 c.    In or around September 2017, SIEGMEISTER told Page

   that SIEGMEISTER would reduce one of Client D's pending DUI cases in

   exchange for a bribe in the form of a $10,000 discount on the purchase of a

   tractor and accessories, and SIEGMEISTER would reduce both of Client D's

   pending DUI cases in exchange for a bribe in the form of a $20,000 discount on

   the purchase of a tractor and accessories.
                                                                                   '
                 d.     In or around September 2017, Page relayed to Client D

  ·sIEGMEISTER's offer to receive a bribe from Client D.

                 e.     In or around September 2017, Client D agreed to pay

   SIEGMEISTER a bribe in exchange for reducing both of his criminal DUI cases

   pending before the State Attorney's Office, specifically to provide

   SIEGMEISTER with a $20,000 discount on a tractor and tractor accessories.

                 f.     In or around September 2017, Page told SIEGMEISTER

   that Client D had agreed to pay SIEGMEISTER a bribe in the form of a $20,000

   discount on a tractor and accessories in exchange. for reducing both of Client

                                            18
       Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 20 of 33                I
                                                                                     I

                                                                                     I
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 19 of 33 PagelD 19         I
                                                              ,                      I




  D's pending DUI charges.

                g. ·   On or about September 20, 2017, SIEGMEISTER's wife

  purchased a tractor and accessories from Client D, the price of which was

  discounted by approximately $20,000.

                h.     On or about September 28, 2017, SIEGMEISTER, Client

  D, and Page signed an Offer of Plea, which provided that Client D would plead

  no contest to the charges of reckless driving with alcohol and refusal to submit

  to blood alcohol test in exchange for both DUI charges being dismissed by the

  State Attorney's Office.

                1.     On or about September 28, 2017, SIEGMEISTER agreed

  in the Offer of Plea that Client D receive a sentence of 12 months' supervised

  probation with no incarceration.

                All in violation of 18 U.S.C. § 371.



                                    COUNT SIX
                              (Federal Program Bn"bery)

         At all times material to this Indictment:

                                  A.     Introduction

          1.    Paragraphs 1 through 3 of Count Five of this Indictment are

   realleged and incorporated as if fully set.forth herein.


                                           19
       Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 21 of 33 , I
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 20 of 33 PagelD 29




                                  B.     Charge

        2.     From in or around July 2017, and continuing through on or about

  September 28, 2017, in the Middle District of Florida, and elsewhere,

  defendant,

                         JEFFREY ALAN SIEGMEISTER,

  did knowingly, willfully, and corruptly solicit and demand for his own benefit, -

  and accept and agree to accept something of value, that is, an approximately

  $20,000 discount on a tractor from Client D, from someone other than the State

  Attorney's Office for the Third Judicial Circuit of Florida, intending to be

  influenced and rewarded in connection with a business, transaction, and series

  of transactions of the State Attorney's Office for the Third Judicial Circuit of

  Florida, involving something worth $5,000 or more, that is the criminal matter

  of Client D, and during each of the one-year periods of July 1, 2016, through·
                     I

  June 30, 2017, and July 1, 2017, through June 30, 2018, the State Attorney's

  Office for the Third Judicial Circuit of Florida received in excess of $10,000

  under Federal programs involving a grant, contract, subsidy, loan, guarantee,

  insurance, and other form of Federal assistance.

        In violation of 18 U.S.C. §§ 666(a)(l)(B) and 2.




                                        20
      Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 22 of 33
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 21 of 33 PagelD           2+I
                                                                                      I
                                                                                      I   ..
                                                                                      :




                       COUNTS SEVEN THROUGH NINE
                                (Wire Fraud)

                                 A.     Introduction

         At all times material to this Indictment:

         1.     Paragraph 1. of Count One of this Indictment is realleged -and

  reincorporated as if fully set forth herein.

         2.     L. T. was an elderly man with physical and mental deficiencies

  who resided in Columbia County, Florida, for whom SIEGMEISTER was

  appointed as legal guardian by the Circuit Court of the Third Judicial Circuit,

  in and for Columbia County, Florida.

                           B.     The Scheme and Artifice

         3.     From an unknown date, but at least from in or about January

  2010, continuing through and including in or around April 2016, in the Middle

  District of Florida, and elsewhere, the defendant,

                        JEFFREY ALAN SIEG:MEISTER,

   did knowingly and intentionally devise and intend to devise a scheme and

   artifice to defraud, and for obtaining money and property by means of

   materially false and fraudulent pretenses, representations, and promises.

                      C.     Manner and Means of the Scheme
               .J

         4.     The manner and means by which the defendant and others carried

   out the scheme and artifice included, among other things:
                                          21
       Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 23 of 33
                                                                                             I
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 22 of 33 PagelD 22
                                                                                             I




                     a.   It was part of the scheme and artifice that SIEG-MEISTER

  would and did petition the Circuit Court of the Third Judicial Circuit, in and

   for Columbia County, Florida,·to become the guardian for L.T., who was then

   80 years of age, on which petition SIEGMEISTER noted that L.T. owned

   10,248 shares of Coca-Cola Common Stock, with a value of$664,751.93.

                     b.   It was further part of the scheme and artifice that

   SIEGMEISTER would and did petition the court for expenses associated with

  the preparation of a will for L. T.

                     c.   It was further part of the scheme and artifice that

   SIEGMEISTER would and did cause to be drafted a Last Will and Testament

   for L. T. that:

                          1.    named SIEGMEISTER's relative as the sole

   beneficiary ofL.T.'s assets; and

                          11.    designated    SIEGMEISTER          as   the    Personal

   Representative of the L. T. Estate.

                     d.   It was further part of the scheme and artifice that, while still

   serving as the court-appointed voluntary guardian for L.T., SIEGMEISTER

 - would and did convert and caused to be converted L. T. 's assets into cash, which

   was deposited to accounts under SIEGMEISTER's control, utilizing interstate

   wire transmissions.

                                              22
       Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 24 of 33
                                                                                        I
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 23 of 33 PagelD 23
                                                                                        I
                                                                                        !




                e.       It was further part of the scheme and artifice that after

  converting L.T.'s assets to cash and depositing the cash to accounts under

  SIEGMEISTER's control, SIEGMEISTER would and did purchase assets for

  himself, utilizing interstate wire transmissions.

                f.       It was further part of the scheme and artifice that

   SIEGMEISTER would and did file a Final Accounting of Guardian Property

   with the Probate Division of the Circuit Court for Columbia County, Florida,

   which contained materially false and fraudulent expense information for the

   L. T. Guardianship.

                g.       It was further part of the scheme and artifice that

   SIEGMEISTER filed or caused to be filed, a Petition for Administration with

   the Probate Division of the Circuit Court of the Third Judicial Circuit, in and

   for Columbia County, Florida, which contained materially false and fraudulent

   asset and expenditure information for the L.T. Estate.

                h.       It was further part of the scheme and artifice that

   SIEGMEISTER's misrepresentations concealed the diversion ofL.T.'s assets,

   allowing the Probate Division of the Circuit Court for Columbia County,

   Florida, to Order L.T.'s Last Will and Testament to Probate and appointing

   SIEGMEISTER as Personal Representative, and as such SIEGMEISTER

   would continue to divert the assets ofL.T.'s Estate to himself and to his relative

                                           23
       Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 25 of 33
                                                                                     I
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 24 of 33 PagelD 24
                                                                                     !




   without detection.

                1.      It was further part of the scheme and artifice that, while

   serving as the Personal Representative of the L.T. Estate, SIEGMEISTER

   diverted assets from the L.T. Estate to accounts controlled by SIEGMEISTER

   and his relative, utilizing interstate wire transmissions.

                J.      It was further part of the scheme and artifice that

   SIEGMEISTER would not and did not report to the Probate Division of the

   Circuit Court for Columbia County, Florida that he and his relative were

   receiving significant financial benefits from L. T. and his Estate despite the

   conflict of interest and violations of Florida State statutes concerning

   Guardianships.

                 k.     It was further part of the scheme and artifice that

   SIEGMEISTER would not and did not report and cause the reporting of the

   funds he diverted to himself from L.T. and the L.T. Estate as income on his

   federal income tax returns in tax years 2015 a~d 2016.

                        D.      Interstate Wire Transmissions

          5.     On or about the date listed below in each count, in the Middle

   District of Florida, and elsewhere, the defendant,

                         JEFFREY AL~ SIEG1\.1EISTER,

   for the purpose of executing the aforementioned scheme arid artifice, knowingly

                                            24
      Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 26 of 33
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 25 of 33 PagelD 25




  and intentionally transmitted and caused to be transmitted by means of wire
                                                        '
  communication interstate commerce, the writings, signs, and signals associated

  with funding the below~listed checks:

  COUNT     ONOR TRANSACTION                     PAYOR               DEPOSIT
            ABOUT                               ACCOUNT             ACCOUNT
   SEVEN February Deposit of Check                  Bank of          First Federal
         25,2016    No. 122937, in                 America          Bank account
                    the amount of              account ending      ending in 4706,
                                                                                     \,..
                      $313,816.52,             in 7385, held by      held by The
                       payable to              Computershare,      Siegmeister Law
                       "Jeffrey A                 Inc. for the     Firm PA (Trust
                    Siegmeister Per             benefit of The .   Account IOTA)
                  Rep Est L.W.T."                 Coca-Cola
                          from                     Company
                   Computershare,
                  Inc. account held
                   for the benefit of
                    The Coca-Cola
                       Company
   EIGHT  March Deposit of Check                First Federal      Columbia Bank
          7,2016   No. 1219, in the             Bank account       account ending
                       amount of               ending in 4706,      8160, held by
                  $264,500, payable              held by The          Jeffrey A
                     to "N.A.B. or               Siegmeister       Siegmeister and
                       Jeffrey A.               Law Firm PA             J.L.S.
                  Siegmeister" from            (Trust Account
                   The Siegmeister                 IOTA)
                     Law Firm PA
                      IOTA Trust
                        Account




                                          25
       Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 27 of 33
                                                                                         I
Case 3:21-cr-OOO16-MMH-JBT Document 1 Filed 02/24/21 Page 26 of 33 PagelD 20
                                                                                             I




   N1NE         March     Deposit of Check         Harris Central,     First Federal
               24,2016     No. 6585699, in          N.A. account       Bank account
                            the amount of          ending in 5361,   ending 4 706 held
                             $11,634.47,               held by            by The
                              payable to           Computershare,    Siegmejster Law
                              "Jeffrey A.            Inc. for the     Firm PA (Trust
                           Siegmeister Per          benefit of The   Account IOTA)
                          Rep Est L.W.T."             Coca-Cola
                                 from                 Company
                           Computershare,
                          Inc. account held                /


                          for the benefit of
                           The Coca-Cola
                               Company

         AU in violation of 18 U.S.C. § 1343.


                                     COUNT TEN
                               (Filing False Tax Return)

                                  A.        Introduction

          1.     Paragraphs 1 through 5 of Counts Seven through Nine of this

   Indictment are realleged as if fully set forth herein.

                                       B.     Charge

          2.     On or about April 17, 2016, in the Middle District of Florida, and

   elsewhere, the defendant,

                         JEFFREY ALAN SIEGMEISTER,

   did willfully make and subscribe, and cause to be made and subscribed, a 2015

   U.S. Individual Income Tax Return, IRS Form 1040, which was verified by a


                                              26
         Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 28 of 33
                                                                              I
· Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 27 of 33 PagelD 27




    written declaration that it was made under penalties o{ perjury, and which he
                                                                                          /
    did not believe to be true and correct as to every material matter, that the return

    was filed with the Internal Revenue Service, and reported his total income on

    Line 22 of Form 1040 as $150,313,·whereas, as he then and there well knew and

    believed his total income was greater than reported.

          In violation of 26 U.S.C. § 7206(Ir


                                    COUNT ELEVEN
                                (Filing False Tax Return)

                                   A.        Introduction

           1.     Paragraphs 1 through 5 of Counts Seven through Nine of this

    Indictment are realleged as if fully set forth herein.

                                        B.     Charge

           2.     On or about April 16, 2017, in the Middle D1Strict of Florida, and

    elsewhere, the defendant,

                          JEFFR,EY ALAN SIEGMEISTER,

    did willfully make and subscribe,' and cause to be made and subscribed, a 2016

    U.S. Individual Income Tax Return, IRS Form 1040, which was verified by a

    written declaration that it was made under penalties of perjury, and which he

    did not believe to be true and correct as to every material matter, that the return

    was filed with the Internal Revenue Service, and reported his total income on

                                               27
      Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 29 of 33
                                                                                     I
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 28 of 33 Pagem 28
                                                                                     I
                                                                                     '




  Line 22 of Form 1040 as ($150,128), whereas, as he then and there well knew

  and believed his total income was greater than reported.

         In violation of 26 U.S.C. § 7206(1).


                                  COUNT TWELVE
                               (Filing False Tax Return)

                                  A.        Introduction

         1.     Paragraphs 1 through 3 of Count Five of this Indictment are

  realleged as if fully set forth herein.

                                       B.     Charge

         2.     On or about March 13, 2018, in the Middle District of Florida, and

  elsewhere, the defendant,

                         JEFFREY ALAN SIEGMEISTER,

  did willfully make and subscribe, and cause to be made and subscribed, a 2017

  U.S. Individual Income Tax Return, IRS Form 1040, which was verified by a

  written declaration that it was made under penalties of perjury, and which he

   did not believe to be true and correct as to every material matter, in that the

  return was filed with the Internal Revenue Service, and reported his total

   income on Line 22 of Form 1040 as $24,146, whereas, as he then and there well

  knew and believed his total income was greater than reported.

         In violation of 26 U.S.C. § 7206(1).

                                              28
       Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 30 of 33
                                                                                       I
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 29 of 33 PagelD 29




                                  FORFEITURE

         1.      The allegations contained in Counts One through Three and

   Counts Five through Nine, are incorporated by refere{lce for the purpose of

   alleging forfeiture, pursuant to provisions of 18 U.S.C. § 981(a)(l)(C) and 28

  U.S.C. § 2461(c).

         2.     Upon conviction of a conspiracy of the violation of 18 U.S.C.
                                                                                           (


   § 1952, in violation of 18 U.S.C. § 371, charged in Count One, and/or upon

   conviction of a conspiracy of, or a violation of, 18 U.S.C. § 1951, charged in

   Counts Two and Three, the defendants, JEFFREY ALAN SIEGMEISTER and

   MARION MICHAEL O'STEEN, shall forfeit to the United States of America,

   pursuant to 18 U.S.C. § 981(a)(l)(C), and 28 U.S.C. § 2461(c), any property, real

   or personal, which constitutes or is derived from proceeds traceable to the

   violation.

         3:     Upon conviction of a conspiracy of the violation of 18 U.S.C.

   § 666(a)(l)(B), in violation of 18 U.S.C. § 371, charged in Count Five, and/or

   up conviction of a violation of 18 U.S.C. § 666(a)(l)(B), charged in Count Six,

   the defendant, JEFFREY ALAN SIEGMEISTER, shall forfeit to the United

   States, pursuant to 18 U.S.C. § 98l(a)(l)(C) and 28 U.S.C. § 2461(c), any

   property, real or personal, which constitutes or is derived from proceeds

   traceable to the offense.

                                         29
       Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 31 -of 33                  I
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 30 of 33 PagelD 3Q
                                                                                        I




         4.       Upon conviction of a violation of 18 U.S.C. § 1343, charged in            ...   !



   Counts       Seven   through    Nine,    the   defendant,    JEFFREY       ALAN

   SJEGMEISTER, shall forfeit to the United States of America, pursuant to 18

  U.S.C. § 981(a)(l)(C) and 28 U.S.C. § 2461(c), any property, real or personal,

  which constitutes or is derived from proceeds traceable to the violation.

        . 5.      The property to be forfeited includes, but is not limited to, the

   following:

                  a.     an order of forfeiture in the amount of at least $60,000.00
                         which represents the amount of proceeds the defendants,
                         JEFFREY ALAN SIEGMEISTER and MARION
                         MICHAEL OSTEEN, obtained as a result of the offenses
                         charged in Counts One through Three;

                  b.      an order of forfeiture in the amount of at least $27,000.00
                          which represents the amount of proceeds the defendant,
                          JEFFREY ALAN SIEGMEISTER, obtained as a result of
                        · the offenses charged in Counts Five and Six;

                  c.     an order of forfeiture in the amount of$640,995.71, which
                         represents the amount of proceeds the defendant,
                         JEFFREY ALAN SIEGMEISTER, obtained as a result of
                         the offenses charged in Counts Seven through Nine;

                  d.     7,372 shares of The Coca-Cola Company common stock
                         held by Computershare Shareholder·Services, Inc.,
                         account Number C0006753353, held in the names of
                         Nancy A. Bowen & William G Bowen Joint Tenants; and

                  e.     Real property, including all improvements thereon and
                         appurtenances thereto, located at 2637 145th Road, Live
                         Oak, Suwannee County, FL 32060, more particularly
                              1


                         described as:

                                            30
      Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 32 of 33
                                                                                   I
Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 31 of 33 PagelD 31
                                                                                       '



                     a)    The N½ of NE¼ of SE¼ of Section 18, Township 1
                           South, Range 13 East, Suwannee County, Florida;

                     and

                     b)    The SW¼ of NE¼ and the North 330 feet of the
                           NW¼ of SE¼ of Section 18, Township 1 South,
                           Range 13 East, Suwannee County, Florida.
                     -
                     Parcel Identification Number: 0467500-3000.

        6.    If any of the property described above, as a result of any act or

  omission of the defendants:

              a.     cannot be located upon the exercise of due diligence;

              b.     has been transferred or sold to, or deposited with, a third

                     person;

              c.     has been placed beyond the jurisdiction of the Court;

               d.    has been substantially diminished in value; or

               e.    has been commingled with other property which cannot be

                     subdivided without difficulty;




                                        31
             Case 3:21-mj-04068-CDB Document 1 Filed 02/26/21 Page 33 of 33
                                                                                            I
~
    Case 3:21-cr-00016-MMH-JBT Document 1 Filed 02/24/21 Page 32 of 33 PagelD 32I




       the United States shall be entitled to forfeiture of substitute property under the

       provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).
                                                                                                .

                                                A TRUE BILL,




              MARIA CHAPA LOPEZ
              United States Attorney


       By:     ~s~
               K.eyarase
               Assistant United States Attorney


       By:
               David Mesrobian
               Assistant United States Attorney
                            =------==· .
       By:~~----
        ..,......Frank Talbot
             Assistant United States Attorney
             Chief, Jacksonville Division




                                                32
